              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,             Case No. 18-CR-219-JPS
 v.

 CHARLES E. BANKES,                                              ORDER

                           Defendant.


      On January 8, 2013, the defendant, Charles E. Bankes, was charged

in a single-count Indictment in the District of North Dakota, which alleges

a violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2). (Case No. 4:13-CR-11-

DLH-1 (D.N.D.), Docket #2). The defendant consented to the transfer of this

case to the Eastern District of Wisconsin for plea and sentencing pursuant

to Federal Rule of Criminal Procedure 20. (Docket #1). On December 3, 2018,

the parties filed a plea agreement indicating that the defendant agreed to

plead guilty to the Indictment. (Docket #3).

      The parties appeared before Magistrate Judge William E. Duffin on

January 8, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #5). The defendant entered a plea of guilty

as to Count One of the Indictment. Id. After cautioning and examining the

defendant under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Duffin determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #5 and #6).
       Thereafter, Magistrate Duffin filed a Report and Recommendation

with this Court, recommending that: (1) the defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3) the

defendant be adjudicated guilty and have a sentence imposed accordingly.

(Docket #6). Pursuant to General L. R. 72(c) (E.D. Wis.), 28 U.S.C. §

636(b)(1)(B), and Federal Rules of Criminal Procedure 59(b) or 72(b) if

applicable, the parties were advised that written objections to that

recommendation, or any part thereof, could be filed within fourteen days

of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The Court has considered Magistrate Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #6) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 21st day of February, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
